DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 11, 2021.  As directed by the amendment: claims 1, 9, and 15 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-18 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the medical product has not less than 0.99 weight % of water”.  Claim 9 further recites that the medical product has a concentration of not more than 0.1996 weight % and not less than 0.01996 weight % in the medical product.  However, the specification, in paragraph [0045], describes an example of 2 grams of water in a 
Claims 10-14 are rejected based solely on their dependency to rejected claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0119040), in view of McConville et al. (US 2014/0239525), and further in view of Schuster et al. (US 2016/0129182).
As to claim 1, Cameron discloses a method of treating symptoms of migraine headache, comprising: providing a solution (paragraph [0078], page 7, 2nd column, ln. 26-28, “migraine treatments, such as…sumatriptan…”) in an aerosolizer (paragraph [0040]), the solution having water (paragraph [0056], the solvent is water) and a serotonin receptor agonist (SRA) ((paragraph [0078], page 7, 2nd column, ln. 26-28, “migraine treatments, such as…sumatriptan…”); generating a plume of particles of the solution having the SRA using the aerosolizer; and providing the plume of particles to a patient during inhalation (paragraphs [0040], [0123]-[0124]).  
As to the limitation that the solution has “at least 99% by weight of water”, Cameron teaches that the solvent, previously disclosed as being water (see paragraph [0056]) can be present in any desired amount, such as from 10% to 99.9% (see paragrpah [0059]), which overlaps the claimed range of 99% or more.  Thus, since the amount of water is not of critical importance, but rather the concentration of the active agent, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the medical product of Cameron to choose a concentration equal to or over 99%, as taught by Cameron, as a suitable amount of water to ensure the active agent and any additional components are substantially dissolved.
The modified method of Cameron lacks detailed description as to the limitation that the aerosolizer is an active mesh nebulizer.  However, McConville teaches an aerosolizer for delivering a solution to a patient through inhalation, the aerosolizer being an active mesh nebulizer (Fig. 1A, paragraph [0050], [0152], aerosol delivered by vibrating mesh nebulizer for inhalation therapy).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Cameron so that the aerosolizer is an active mesh nebulizer, as taught by McConville, in order to provide a suitable, well-known type of aerosol delivery device for dispersing a liquid solution to an airway of a patient for inhalation.
The modified method of Cameron further lacks detailed description as to the step of monitoring delivering a dose of the SRA by monitoring an amount of time that an active mesh of the active mesh nebulizer vibrates to produce the plume of particles.  However, Schuster teaches a vibration sensor for a drug delivery device that monitors vibrations caused by operation of the device (Abstract), and in particular captures the duration of a vibration created by the delivery of a dose of the drug (paragraph [0048], ln. 1-13).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Cameron to include monitoring the amount of time the device vibrates upon drug delivery via a vibration sensor, as taught by Schuster, in order to track patient compliance and effective dose delivery.
As to claim 5, Cameron discloses that the SRA is a solution of a 5-hydroxytryptamine (5-HT) agonist in water (paragraph [0078], page 7, 2nd column, ln. 26-28, “migraine treatments, such as…sumatriptan…”; paragraph [0059], ln. 13-15, solvent is water present in a weight percent of about 84% to about 94%).
As to claim 6, Cameron discloses that providing a solution having a SRA in the active mesh nebulizer further comprises providing a solution of a 5-HT1B, a 5-HT1D, or a 5-HT1F agonist in water (paragraph [0078], page 7, 2nd column, ln. 26-28, “migraine treatments, such as…sumatriptan…”; paragraph [0059], ln. 13-15, solvent is water present in a weight percent of about 84% to about 94%).
As to claim 7, Cameron discloses that providing a solution having a 5-HT1B, a 5-HT1D, or a 5-HT1F agonist further comprises providing a SRA in the triptan family in water (paragraph [0078], page 7, 2nd column, ln. 26-28, “migraine treatments, such as…sumatriptan…”; paragraph [0059], ln. 13-15, solvent is water present in a weight percent of about 84% to about 94%).
As to claim 8, the modified method of Cameron discloses that providing a SRA in the triptan family further comprises providing a solution containing sumatriptan in water, but does not disclose that the sumatriptan is sumatriptan succinate.  However, McConville teaches a solution for treating migraines comprising sumatriptan in the form of sumatriptan succinate (paragraph [0029], ln. 38, sumatriptan; paragraph [0030], succinates).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the medical product of Cameron so that the sumatriptan is a sumatriptan succinate, as taught by McConville, in order to provide a well-known readily available form of the drug for treating migraines.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0119040), in view of McConville et al. (US 2014/0239525) and Schuster et al. (US 2016/0129182), as applied to claim 1 above, and further in view of Yeomans et al. (US 2012/0322736).
As to claim 2, The modified method of Cameron discloses the claimed invention except evaluating patient headache symptoms subsequent to directing the plume of particles into the lungs of the patient; and determining whether to provide an additional patient dose of the SRA.  However, Yeomans teaches evaluating a patient’s headache symptoms subsequent to administering a dose of medication and determining whether to provide an additional patient dose of the SRA (paragraph [0114], patient is asked for a pain rating after 15 minutes and if pain is still present another dose is administered).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Cameron to include evaluating the patient’s headache symptoms after administering a dose and determining whether to provide an additional dose, in order to ensure the patient’s symptoms are relieved.  
As to claim 3, the modified method of Cameron discloses that evaluating patient headache symptoms comprising: waiting, subsequent to directing the plume of particles into a lung of the patient during inhalation, from 5 to 10 minutes (paragraph [0114] of Yeomans, patient is asked for a pain rating after 15 minutes subsequent to administering a dose and if pain is still present another dose is administered; it is noted that waiting 15 minutes includes waiting 5-10 minutes (plus an additional 5-10 minutes) and therefore, reads on “waiting…from 5-10 minutes”).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Cameron to include waiting 15 minutes after administering a dose and evaluating the patient’s headache symptoms, in order to ensure the patient’s symptoms are relieved, while allowing adequate time for the medication to take effect.  
As to claim 4, the modified method of Cameron discloses determining, based on a result of evaluating patient headache symptoms, whether to generate another plume of particles of the solution having the SRA; and generating a second plume of particles of the solution having the SRA; and directing the second plume of particles into the lungs of the patient during inhalation (Yeomans teaches administering a second dose if pain is still present, see paragraph [0114]).  
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0119040).
As to claim 9, Cameron discloses a medical product (vaporizable liquid composition, paragraph [0044]), comprising: a serotonin receptor agonist (SRA) comprising a triptan medication dissolved in water (paragraph [0078], page 7, 2nd column, ln. 26-28, “migraine treatments, such as…sumatriptan…”; paragraph [0056], solvent is water), and wherein the SRA has a concentration of not more than 0.1996 weight % and not less than 0.01996 weight % in the medical product (paragraph [0063], page 5, 2nd column, ln. 1-3; …the agent can be present in the liquid in a weight percent of about 0.12 % to about 0.15 %”, which is entirely within applicant’s claimed range).
As to the limitation that the medical product has not less than 0.99 weight % of water, which has been interpreted as not less than 99% by weight of water, Cameron discloses in paragraph [0059] that the solvent (water) can be present in a weight percent of about 10% to about 99.9%, which overlaps the claimed range of 99% or more.  Thus, since the amount of water is not of critical importance, but rather the concentration of the active agent, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the medical product of Cameron to choose a concentration over 99%, as taught by Cameron, as a suitable amount of water to ensure the active agent and any additional components are substantially dissolved.
As to claim 11, Cameron discloses that the SRA comprises one or more of rizatriptan, naratriptan, eletriptan, donitriptan, almotriptan, frovatriptan, and avitriptan nd column, ln. 26-28, “migraine treatments, such as almotriptan…”).  
As to claim 12, Cameron discloses that the weight % of the one or more of rizatriptan, naratriptan, eletriptan, donitriptan, almotriptan, frovatriptan, and avitriptan is not more than 0.1996 weight % and not less than 0.01996 weight % (paragraph [0063], page 5, 2nd column, ln. 1-3; …the agent can be present in the liquid in a weight percent of about 0.12% to about 0.15%”).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0119040), in view of Abu-Shakra et al. (US 2006/0276510).
As to claim 10, although Cameron does disclose that the SRA can be sumatriptan, paragraph [0078], page 7, 2nd column, ln. 26-28), Cameron lacks detailed description as to the limitation that the SRA comprises sumatriptan succinate.  However, Abu-Shakra teaches a salt form of sumatriptan in the form of a sumatriptan succinate (paragraph [0091], ln. 1-4 and 15-16).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the medical product of Cameron so that the sumatriptan is a sumatriptan succinate, as taught by Abu-Shakra, in order to provide a well-known readily available form of the drug for treating migraines.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2017/0119040), in view of Hoffman (US 2016/0199453).
As to claim 13, Cameron does not expressly disclose that the claimed medical product further comprises an inorganic salt having a solubility product (Ksp) greater than 10-6.  It is noted however, that Cameron does include a large list of additional sp =37.3 (see paragraph [0105], ln. 1-3: “additional elements can be added to the vaporizable liquid composition…these elements can comprise…”, paragraph [0105] on page 13, 1st column, ln. 1: “sodium chloride”).   However, Hoffman teaches a medical product for enhancing penetration through the skin or mucosal tissue (paragraph [0013], lines 5-12), comprising a therapeutic agent such as a triptan medication (paragraph [0058], ln. 1-4) and water (paragraph 0053]), and further teaches the addition of a salt such as sodium chloride, for controlling the depth of penetration through tissue (paragraph [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the medical product of Cameron, to include sodium chloride, as taught by Hoffman, in order to provide enhanced control of penetration depth of the product at the targeted tissue site.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 20170119040), in view of Craig (US 5,554,639).
As to claim 14, Cameron discloses the claimed invention except that the medical product has a pH between 2 and 7.  However, Craig teaches a medical product for treating migraines (Abstract) which comprises an aqueous solution of sumatriptan and has a pH between 5 to 7 (col. 3, ln. 23-41).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention, to modify the medical product of Cameron to have a pH within the claimed range, as taught by Craig, in order to provide a preferred pH of the solution to be effectively administered to a patient’s airway.  
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sametti et al. (US 2016/0303361).
As to claim 15, Sameti discloses a medical product, comprising an aqueous solution of serotonin receptor agonist (SRA) (the liquid in the material can be water or an aqueous solvent mixture, see paragraph [0064]; the active agent can be sumatriptan, see paragraph [0040] and [0048]).
As to the limitation that a concentration of the SRA ranges from 0.3 mg/ml to about 3 mg/ml, it is noted that 0.3 mg/ml to about 3 mg/ml is equivalent to 0.02991% to about 0.2991% by weight and Sameti’s paragraph [0063] discloses about 0.1% to about 20% of the active or preferably 0.2 to 10 wt %).  Therefore, since Sameti’s range overlaps the claimed range (0.2% by weight, for example, which is between 0.02991% and 0.2991 weight %) and discloses it as one the preferred values for the concentration of active ingredient, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the medical product to have a concentration within the claimed range, such as 0.2% wt %, as taught by Sameti, in order to provide a suitable and preferred concentration for the active ingredient, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I.).  
As to the limitation that the solution has at least 99% by weight of water, Sameti teaches that the water content of the medical product is in the range of 80 to 99 wt % (see paragraph [0065]), thus it would have been obvious to one of ordinary skill in the art as of the effective filing date to choose a concentration of water such as 99%, as taught by Sameti, as a suitable water concentration of the solution, since it has been prima facie case of obviousness exists (see MPEP 2144.05 I.).
As to claim 16, the modified medical product of Sameti discloses that the aqueous solution of SRA has a concentration of sumatriptan (paragraph [0048]) ranging from 0.3 mg/ml to about 2 mg/ml (the claimed range is equivalent to 0.02991% to about 0.1996% by weight and Sameti’s teaching of 0.1 to 20 wt % as an acceptable concentration still overlaps the claimed range, see paragraph [0063]).  
As to claim 17, the modified medical product of Sameti discloses that the aqueous solution of SRA has a concentration of sumatriptan (paragraph [0048]) ranging from 0.3 mg/ml to 1 mg/ml (The claimed range is equivalent to 0.02991% to 0.0999% by weight.  Although Sameti teaches 0.1 to 20 wt% of the active ingredient (see paragraph [0063]), of which the lower limit of 0.1 wt % is just barely outside the claimed upper limit of 0.999%, because the values are so close that one of ordinary skill in the art would have expected the same result from 0.1 wt % as 0.999 wt %, a prima facie case of obviousness exists (see MPEP 2144.05 I.).  
As to claim 18, the modified medical product of Sameti discloses that the aqueous solution of SRA has a concentration of sumatriptan (paragraph [0048]) ranging from 0.3 mg/ml to 2 mg/ml (the claimed range is equivalent to 0.02991% to about 0.1996% by weight and Sameti’s teaching of 0.1 to 20 wt % as an acceptable concentration still overlaps the claimed range, see paragraph [0063]).  
Response to Arguments
Applicant argues on page 6 of the remarks, with respect to claim 9, that The Office failed to identify where the medical product of Cameron has not less than 0.99 weight % of water.  However, although Cameron presents an exemplary range for the concentration of water in the solution of between 84% and 94% by weight, Cameron also teaches an acceptable broader range of any amount between 10% and 99.9% wt % of water.  Since the range overlaps the claimed range and is not a criticality, the claimed 99% or more by weight of water is rendered obvious by the teachings of Cameron, as explained in the above rejection. 
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785